146 Ga. App. 12 (1978)
245 S.E.2d 349
FOSTER
v.
HOUSING AUTHORITY OF COLUMBUS.
55478.
Court of Appeals of Georgia.
Submitted March 6, 1978.
Decided May 12, 1978.
Willie Abrams, for appellant.
Page, Scrantom, Harris, McGlamry & Chapman, *13 Joan Swift, for appellee.
McMURRAY, Judge.
This is a dispossessory proceeding brought by the Housing Authority of Columbus, Georgia against a tenant, Sherryl Foster, for the nonpayment of rent, seeking possession of the premises after the owner has made a demand and the same has been refused. The tenant answered pro se denying that she owed any rent and asked "for a trial by jury."
A jury trial was held, and at the conclusion of defendant's case plaintiff moved for directed verdict which was granted by the court. Judgment in favor of the plaintiff was then entered for possession of the premises. Defendant appeals stating that a transcript of proceedings would not be filed for inclusion in the record. Held:
Defendant seeks to set out by brief in narrative form the evidence adduced at the trial, the same being certain exhibits which are found in the record. However, we do not have a transcript of the evidence and where there is no transcript this court is bound to assume that the trial judge's findings are supported by competent evidence. Simmons v. Chambliss, 128 Ga. App. 218, 219 (196 SE2d 183); Johnson v. Scott, 141 Ga. App. 645 (234 SE2d 184); Sherron v. Craddock, 133 Ga. App. 926 (213 SE2d 62); Nicholson v. Nicholson, 231 Ga. 760 (204 SE2d 292); Dunaway v. Beam, 129 Ga. App. 220, 221 (199 SE2d 395). Since the only enumeration of error is that the trial court erred in granting plaintiff's motion for directed verdict which requires consideration of the evidence, and there is no transcript, we find no merit in the complaint.
Judgment affirmed. Quillian, P. J., and Webb, J., concur.